EXHIBIT 10.1

 

Purchase Agreement | Sale of Hemp Flower

 

{**Portions of this Agreement have been

Redacted as would likely cause competitive harm**}

 

This Sale and Purchase Agreement is entered into on June 18, 2019 (hereinafter
the “Effective Date”) by and between Elite Foundation Inc. (hereinafter the
“Buyer”) having its registered office at {**REDACTED**}and Easy Street Services
Company with Singlepoint Inc acting as Co. Suppliers (hereinafter the
“Supplier”) (hereinafter collectively the “Parties” or individually, a “Party.)
The Supplier supplies grown and harvested agricultural biomass for use in
extraction processes. The Buyer desires to purchase such agricultural biomass
and/or industrial hemp flower pursuant to the terms and conditions provided
herein.

 

Definitions

“Agreement” means this Sale and Purchase Agreement and any Purchase Order
submitted hereunder.

 

“Cannabinoids” means any of a class of chemical compounds found in plants of the
genus Cannabis, and includes terpenoids and flavonoids.

 

“Product” means any product offered by Supplier, which may include extracts from
biomass containing Cannabinoids.

 

“Hemp Flower” means a plant of the genus Cannabis and any part of the plant,
whether growing or not, containing less than .3% Δdelta-9 tetrahydrocannabinol
concentration and deemed federally compliant.

 

“Lot” means a sale of Product by Supplier to Buyer in a given month, as
specified in a Purchase Order.

 

“Process” means the method, course, and actions of the transaction including the
functional, legal, and administrative proceedings that all parties commit to.

 

“Escrow” means funds of the buyer and materials of the supplier held under the
complete set of instructions and conditions of an escrow agreement by an
authorized Escrow agent who is a licensed attorney in the state in which one of
the parties is domiciled.

 

PURCHASE COMMITMENT; TITLE TO PRODUCTS; ASSUMPTION OF RISK

 

Supplier will sell and Buyer will purchase 285,000 (two hundred eighty five
thousand) lbs of Consumable Hemp Flower to be comprised of:

 

I. Comprised of a reasonable number of genetic varieties (Re: Strain Table Below
- p.3)

 

II. Machine trimmed or better

 

III. Organic practices

 

IV. Pleasant aesthetic appearance and olfactory perception (‘A’ buds)

 

V. CBD content ≥12% on a dry weight basis

 

All to be within acceptable limits of designated thresholds relating to
pesticides, chemicals, potency, and solvents from Supplier under this Purchase
Agreement. The initial 45,000 lbs will be broken down into three divisions
consisting of 10,000 lbs (month one - June 2019) to be purchased at
{**REDACTED**} per pound followed by 15,000 lbs (month two - July 2019) to be
purchased at {**REDACTED**} per pound and finally 20,000 lbs (month three -
August 2019) to be purchased at {**REDACTED**}per pound for final unit based
pricing reference the table below (‘Schedule A’). Both Buyer and Supplier agree
and understand the unit sales price for the subsequent 240,000 lbs will be
{**REDACTED**}. (hereinafter referred to as "Standard Contract Price") for the
remainder of the term of the agreement for a total purchase price of
{**REDACTED**} USD. Buyer may place monthly Purchase Orders in excess of the
Initial Order. Title of the products will pass to Buyer at the time the Supplier
receives payment in full and/or Buyer takes possession of the Product.

 

{**REDACTED**}



 1

  



 

Purchase Agreement | Sale of Hemp Flower

 

Buyer bears all risk of damage or loss to the Product after taking possession.
Buyer represents and warrants that it holds any and all required applicable
licenses or permits required to purchase, possess, or ship the Product. The laws
governing the Products differ among the various States, as a result, it may be
illegal to take or transfer the Products across state or international borders.
Buyer represents that it is aware of the laws applicable to it governing the
possession, use, transport, or sale of the Products and assumes all risk for
shipping to any location.

 

Payment and Delivery. The prices and terms stated on the Purchase Order and
stated herein apply to all Products . hereunder. All will be made by wire
transfer into the designated payment account. Supplier agrees to store for a
reasonable time any product purchased by Buyer until Buyer can take delivery of
Product. All Product is FOB (Free On Board) from Supplier’s location during the
initial three month engagement. However, Supplier at its absolute and sole
discretion, may agree to transport delivery of product to Buyer if possible at
an additional fee. Buyer acknowledges that it accepts all liability of the
Product arranged under its own transportation services and hired transportation
companies and services. For the subsequent 12 months, all product is FOB (Free
On Board) to Buyer’s location as referenced below.

 

Bank: {**REDACTED**}

Wire Number: {**REDACTED**}

Account Number: {**REDACTED**}

Swift Code: {**REDACTED**}

Account Name: SinglePoint Inc.

 

SCHEDULE A: {**REDACTED**}

 

Inspection Period: Unless otherwise agreed upon in writing by each of the
parties, Buyer shall have a 3-day inspection period commencing upon delivery to
inspect the Seller’s product both internally for qualitative analysis
(aesthetics/olfactory) and externally through an agreed upon independent testing
lab for quantitative analysis (concentrations/compliance). Buyer must reject any
non-conforming quantity of the order amount within a 3-day period. Any rejection
must be made within that time frame. If no submission of rejection has been made
during said time, the product is deemed to have been possessed and accepted by
the Buyer.

 

For the initial transaction only [with regards to Buyer’s opportunity for Due
Diligence afforded by Seller as described in the phone conversation which took
place 6 June 2019 between all named Parties to this agreement], refusal of
acceptance of the Product communicated in-person by the Buyer during the tour
and inspection of Seller’s facilities prior to any fulfillment whatsoever shall
render this agreement null and void.

 

PRODUCT ACCEPTANCE AND EXPRESS LIMITED WARRANTY

 



 

a.SUPPLIER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING USE OF THE PRODUCT
FOR ANY PURPOSE, INCLUDING BUYER’S FURTHER DISTRIBUTION, PROCESSING, AND SALE OF
THE PRODUCT AND INCLUDING USE OF THE PRODUCT IN APPLICATIONS INVOLVING THE
DIAGNOSIS, CURE, MITIGATION, TREATMENT OR PREVENTION OF DISEASE.

 

 

 

 

b.SUPPLIER HEREBY DISCLAIMS, AND BUYER WAIVES, ANY OTHER WARRANTY, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE. UNDER NO CIRCUMSTANCES WILL SUPPLIER BE LIABLE
TO BUYER FOR ANY INDIRECT, CONSEQUENTIAL, COLLATERAL, SPECIAL, OR INCIDENTAL
DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS) WITH RESPECT TO ANY
PRODUCT OR SERVICE PROVIDED BY SUPPLIER, WHETHER SUCH CLAIM IS BASED ON
CONTRACT, NEGLIGENCE, STRICT TORT, WARRANTY, OR ANY OTHER BASIS. SUPPLIER’S
LIABILITY MAY NOT, IN ANY EVENT, EXCEED THE PURCHASE PRICE OF THE PARTICULAR
PRODUCT WITH RESPECT TO WHICH A CLAIM IS MADE.



 

Disputes: In the event of a dispute over quantitative conformity of the product
to specifications, the dispute will be settled by submission of samples to a lab
previously unaffiliated with the transaction, except in the case of qualitative
disconformity, which shall be determined at the Buyer’s reasonable and sole
discretion. A certified, independent lab, agreed upon by all parties, will
conduct both sampling and testing for said quantitative analysis.

 

{**REDACTED**}



 2

  



 

Purchase Agreement | Sale of Hemp Flower

 

Upon review, should product fail to meet the contract requirements, Seller will
remedy failure through any and/or all the following methods:

 



 

·Price Reduction: To be negotiated only in the event of a breach.

 

·Breach Cure Periods: Seller shall have 30 days in which to cure any breach of
the agreement.

 

·Accommodation Discount: This discount is for any delay or lack of continuity
due solely to Seller’s actions.

 

·Choice of another available product that meets contract agreements.



 

Both Buyer and Supplier recognize that the Buyer benefits from a well
diversified menu of available genetics as hemp profiles varray and both Parties
are committed to working collectively to put the Buyer in the best possible
position to benefit from a complex offering. (Some of those Genetic Profiles can
be found below in the illustrative table)

 

Strain List

Suzie Q

Harlequin

AC/DC

Berry Blossom

CBD Critical Cure

Oracle

Electra

Ringo’s Gift

Cannatonic

Chocolate Tonic

Sour space candy

**Any new cultivars that are in development to meet consumer demand**

Cobbler

Trump / T-1

Harle-Tsu

Stormy Daniels

Bubba Kush Hemp

Therapy

Dance World

Blue Genius

Sour Tsunami

CBD Mango Haze

Lifter

Valentine X

Abacus

Hawaiian Haze

Charlotte’s Web

 



 

·Successors and Assigns: This agreement shall inure to the benefit of and shall
be binding upon the successors and assigns of the parties hereto, and each of
them. Supplier may under sole discretion and without warring assign this
contract in its entirety to the registered parent entity of record JMSJ
Holdings, LLC.

 

 

 

 

·Attorney’s Fees: In the event that any action, suit or other proceeding is
instituted to remedy, prevent, or obtain relief from this Agreement, or arising
out of a breach of this Agreement, each party shall be responsible for their own
attorney fees. Including any and all appeals or petitions therefrom.

 

 

 

 

·Entire Agreement: This agreement constitutes a single occurrence, one month,
integrated written contract expressing the entire agreement of the parties
hereto relative to the subject matter hereof. No covenants, agreement of the
parties hereto relative to the subject whatsoever have been made by any part
hereto, except specifically set forth in this Agreement or it Exhibits. All
prior discussion, negotiations and agreement between the parties are superseded
by this Agreement.

 

 

 

 

·Governing Law: This Agreement shall be construed in accordance with, and be
governed by, the laws of the State of Oregon. Jurisdiction and venue shall be
proper in Multnomah County, Oregon. If any part of this agreement is deemed
unconstitutional or to be excluded the remainder will still stay in effect.

 

 

 

 

·Execution in Counterparts: This agreement may be executed and delivered in two
or more counterparts, each of which when so executed and delivered shall be an
original, but such counterparts together shall constitute but one and the same
instrument and Agreement.



 

{**REDACTED**}



 3

  



 

Purchase Agreement | Sale of Hemp Flower

 



 

·Limitation of Liability: The Supplier is not liable for the failure of any 3rd
party to carry out its obligations, whether or not they are disclosed in this
agreement and expressly disclaims any liability due to the action of any
non-party. The Suppliers entire liability, whether in tort or in contract, ends
with the acceptance of the product and is limited to the replacement of cost the
product to be deemed unacceptable during the duration of the contract.

 

 

 

 

·Intellectual Property Licenses: Supplier will retain all right, title, and
interest in and to its intellectual property rights in the Product and its
related business operations. Supplier does not grant to Buyer any license
related to its intellectual property rights. Buyer will not attempt, nor
authorize any third party to attempt to reverse engineer, disassemble, or
otherwise deconstruct any intellectual property rights of Supplier.

 

 

 

 

·Compliance with Laws and Regulations; Taxes: Buyer will be solely responsible
for compliance with all applicable laws, rules, and regulations related to its
purchase, use, and further distribution, processing, and sale of the Product,
including without limitation and if applicable (i) Good Manufacturing Practices
as promulgated by the United States Food and Drug Administration and specified
in the U.S. Code of Federal Regulations Part 111, as amended from time to time,
and (ii) obtaining and maintaining in force any required permit, license,
exemption, filing, registration, and other authorization required for or
applicable to its purchase, use, and/or further distribution, processing, and/or
sale of the Product. Any tax or other government charge now or in the future
levied upon the Product, sale, use or shipment, of the Product ordered, sold or
purchased under this Agreement, shall be borne by the Party directly assigned
and liable for same. Buyer understands and acknowledges that U.S and state
export laws and regulations may control Supplier’s Product, and Buyer is
responsible for compliance with all applicable import and export regulations.

 

 

 

 

·Complaints and Recalls of Product: Buyer is responsible for establishing and
maintaining appropriate complaint handling systems and compliance with all
applicable regulatory reporting requirements and (i) is responsible for making
all necessary reports to applicable regulatory agencies or authorities
applicable to its purchase, use, and distribution of the Product, and (ii) will
provide copies of any necessary reports to Supplier as promptly as is reasonably
possible. Buyer and Supplier will cooperate in good faith to respond to all
customer inquiries and complaints relating to the Product and the record keeping
and reporting relating thereto. Buyer must promptly notify Supplier of any
Product-related complaint that its agents, or designated representatives
receive, or any complaint, incident, or near incident, regarding the Product of
which they become aware. Supplier will provide all reasonable assistance
requested by Buyer in investigating customer complaints, incidents, or near
incidents regarding the Product that are related to or arise from the growing
and processing of the Product. If any regulatory authority seizes any Product,
requests a recall of the Product, otherwise notifies Buyer or Supplier of any
violation or potential violation of any applicable law, the first notified Party
must promptly notify the other Party and provide it with a copy of any
applicable recall letter or equivalent written notification. Buyer and Supplier
will reasonably cooperate with each other in the event of any recall of any
Product. Buyer and Supplier will each provide information reasonably requested
by the other to investigate the cause and extent of the problem. Recalls, unless
caused by Supplier as a result of its breach of this Agreement, will be the
responsibility of Buyer, and Buyer will bear all expenses connected therewith.



 

{**REDACTED**}

 4

  

 

Purchase Agreement | Sale of Hemp Flower

 

 

·Indemnification.

 



 

mBuyer will indemnify, defend, and hold harmless Supplier and its members,
managers, directors, officers, employees, agents, and affiliates against any and
all claims, demands, losses, obligations, liabilities, damages, deficiencies,
actions, settlements, judgments, costs, and expenses that such parties may incur
or suffer (including, but not limited to, reasonable legal fees) arising out of
or related to (i) Buyer’s failure to comply with applicable laws, rules, and
regulations, (ii) the storage or handling of the Product during or after
delivery by Supplier (except when FOB to Buyer in the latter 12 months of the
term), (iii) the modification, processing, distribution, marketing, or sale of
any of the Product, except to the extent caused by the gross negligence or
willful misconduct of Supplier in the development or processing of the Product,
(iv) any statement, promise, representation or warranty made by Buyer or by any
agent or distributor of Buyer to a subsequent Buyer, (v) modification,
processing or alteration of any Product after shipment by Supplier, (vi)
materials, components, directives, or instructions given by Buyer to Supplier,
(vii) any claim by a third party that Buyer’s manner of use of the Product
infringes the proprietary rights of the third party, (viii) any material breach
by Buyer of any representation, warranty, covenant, or similar promise made
under this Agreement or arising out of this Agreement.

 

 

 

 

mSupplier will indemnify, defend, and hold harmless Buyer and its members,
managers, directors, officers, employees, agents, and affiliates against any and
all claims, demands, losses, obligations, liabilities, damages, deficiencies,
actions, settlements, judgments, costs, and expenses that such parties may incur
or suffer (including, but not limited to, reasonable legal fees) arising out of
or related to (i) Seller's failure to comply with applicable laws, rules, and
regulations. (ii) any personal injury or death caused by the gross negligence or
willful misconduct of Supplier or (iii) any claim by a third party that a
Product infringes any proprietary rights. Supplier will not have any liability
to Buyer or any obligation to indemnify, defend, or hold harmless any of the
Buyer indemnified parties under the preceding sentence to the extent that any
infringement or claim is based upon any (a) use of the Product in a manner for
which it was not designed or intended, or (b) modification or processing of the
Product by Buyer or any third party.

 

 

 

 

mA Party seeking indemnification under this Agreement (the “Indemnified Party”)
must give the other Party (the “Indemnifying Party”) written notice of any claim
within 15 business days after it first learns of such claim. The Indemnifying
Party has the right to defend, or at its option to settle, and the Indemnifying
Party agrees, at its own expense, to defend or at its option to settle, any
indemnified claim, suit or proceeding brought against the Indemnified Party,
subject to the limitations below. The Indemnifying Party will have sole control
of any such action or settlement negotiations and agrees to pay, subject to the
limitations below, any judgment entered against the Indemnified Party on such
issues in any suit or proceeding defended by the Indemnifying Party. The
Indemnified Party agrees, at the Indemnifying Party’s expense, to cooperate with
the Indemnifying Party and satisfy any reasonable request for information and
assistance relating to any efforts to settle or defend any such claim, suit or
proceeding. The Indemnified Party may not settle or compromise any claim without
the prior written consent of the Indemnifying Party.



 



 

·Authority to Enter Into Agreement. Supplier and Buyer represent and warrant
that each has the corporate right, power, and authority to enter into this
Agreement and to perform all of its obligations hereunder, and the execution,
delivery, and performance by such Party of this Agreement have been duly
authorized by all necessary corporate action, and do not and will not violate
any provision of law or of such Party’s charter or bylaws or result in the
breach of or constitute a default under or require any consent under any other
agreement or instrument to which such Party is a party or by which such Party
may be bound or affected.

 

 

 

 

·Non-Waiver. The failure of any Party to enforce at any time or for any period
any of the provisions of this Agreement will not be construed to be a waiver of
those provisions or of the right of that Party thereafter to enforce each and
every provision hereof.



 

{**REDACTED**}



 5

  



 

Purchase Agreement | Sale of Hemp Flower

 



 

·Relationship of Parties. None of the Parties will, for any purpose, be deemed
to be an agent of one of the other Parties, and the relationship between the
Parties will only be that of independent contractors. None of the Parties will
have any right or authority to assume or create any obligations or to make any
representations or warranties on behalf of any other Party in this agreement,
whether expressed or implied, or to bind the other Party entering into this
agreement in any respect whatsoever.

 

 

 

 

·Integration and Severability. This Agreement contains the entire agreement
between the Parties with regard to the matters set forth herein. It supersedes
any and all prior agreements and understandings, whether written or oral,
relating to the subject matter hereof with the exception of a separate signed
and executed Non-Disclosure and Non-Circumvention Agreement between the Parties.
This Agreement may be amended, or any right or condition, only by written
instrument signed by all Parties. In the event that any one or more of the
provisions of this Agreement will be found to be invalid, illegal or
unenforceable in any respect, such term will be severed from the Agreement and
the remaining terms and provisions hereof will be unimpaired and remain in full
force and effect.

 

 

 

 

·Modification. This Agreement may not be altered, amended, modified or otherwise
changed in any way except by a written instrument, which specifically identifies
the intended alteration, amendment, modification or other change and clearly
expresses the intention to so change this Agreement, signed by an authorized
representative of all Parties.

 

 

 

 

·Notice. All notices required or permitted under this Agreement will be in
writing and will be deemed received (a) when delivered personally; (b) when sent
by confirmed facsimile or email; (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (d)
one (1) day after deposit with a commercial overnight carrier. All
communications will be sent to the addresses set forth above or to such other
address as may be designated by a Party by giving written notice to the other
Parties pursuant to this section.

 

 

 

 

·Arbitration. Any dispute or claim arising in any way from Buyer’s purchase of
Products will be resolved by binding arbitration, in Multnomah County, Oregon
rather than in court, except in the case of malfeasance. The arbitration will be
conducted before a neutral single arbitrator, whose decision will be final and
binding, and the arbitral proceedings shall be governed by the AAA Commercial
Arbitration Rules, Consumer Due Process Protocol, and Supplementary Procedures
for Resolution of Consumer Related Disputes. These rules can be found on the AAA
website at www.adr.org. Arbitration proceedings may be commenced by any of the
Parties by sending the other Parties a notice of dispute, in writing, setting
forth the facts of the dispute and the relief requested. The arbitration shall
be conducted, at the option of the Parties seeking relief, by telephone, online,
or based solely on written submissions. Unless the arbitrator finds the
arbitration was frivolous or brought for an improper purpose, each Party shall
pay its own AAA and arbitrator’s fees and expenses. In no event shall any claim,
action or proceeding be instituted more than one (1) year after the cause of
action arose. Any judgment on the award rendered by the arbitrator may be
entered in any court of competent jurisdiction. If a court of competent
jurisdiction finds the foregoing arbitration provision invalid or inapplicable.
Buyer and Supplier agree to the exclusive jurisdiction of a State Court of
competent jurisdiction located in Multnomah County, Oregon and each agree to
submit to the exercise of personal jurisdiction of such courts for the purpose
of litigating any applicable dispute or claim.

 

 

 

 

·Non Disclosure of Agreement. The parties agree not to disclose to any third
party



 



 

mThe existence or contents of this Agreement;

 

mThe nature or purpose of the parties’ relationship as it pertains to the
Purpose of this Agreement; and

 

mThe status of the parties’ relationship as it pertains to this Agreement.



 

{**REDACTED**} 



 6

  



 

Purchase Agreement | Sale of Hemp Flower

 



 

·Confidential Information.



 



 

mAs used herein, “Confidential Information” shall mean, without limitation;



 



 

■ Any idea, proposal, plan, information, procedure, technique, formula,
technology or method of operation, any written or oral information of a
proprietary nature, any third party processing/business relationships whether
under contract or not, and any intellectual property owned or licensed by
Disclosure or relating to Disclosure or any of its principals’ or affiliates’
business, projects, operations, finances, activities or affairs, whether of a
technical nature or not (including trade secrets, know-how, processes, and other
technical or business information), or any proposed change thereto;

 

■ Any Offering or Placement Memorandum and all data, reports, records (financial
and otherwise), trade secrets, verbal communications and/or other materials
obtained in connection with the execution of this Agreement and thereafter,
including, without limitation, the knowledge that Client may be seeking to
complete transactions;

 

■ Any other information disclosed by Disclosure and designated by Disclosure as
confidential, including personal contact information. By way of illustration,
but not limitation, Confidential Information includes, without limitation,
information regarding all of the computer software and technologies, systems,
structures, architectures, processes, formulae, compositions, improvements,
devices, know- how, inventions, discoveries, concepts, ideas, designs, methods,
and information and databases developed, acquired, owned, produced or practiced
at any time by Disclosure or any affiliate thereof, software programs and
documentation licensed by third parties to Disclose, and any other similar
information or material;

 

■ The business or financial condition of Disclosure or directly or indirectly
related to Discloser’s companies or investments or its internal administrative,
billing and accounting systems;

 

■ Customer lists, telemarketing lists, vendor lists, employee personnel
information and policies and procedures;

 

■ Discloser’s products and services;

 

■ Business or financial information directly or indirectly related to
Discloser’s companies and investments; and

 

■ The names, telephone numbers, email addresses, and other contact information
of clients, borrowers, investors, lenders, agents, brokers, lending
corporations, banks, manufacturers, individuals and/or trusts, or buyers and
sellers hereinafter referred to as “Contacts.” The Parties agree that the
identities of the Contacts shall be recognized by the other Party as the
exclusive and valuable Contacts of the introducing Party and shall remain so for
the duration of this Agreement; and

 

■ Other processes and procedures employed by Disclosure.



 



 

mNotwithstanding the foregoing, Confidential Information shall not include
information



 



 

■ Currently in or which becomes part of the public domain (other than as a
result of a breach of this Agreement);

 

■ In Recipient’s possession or known to Recipient prior to its receipt from
Disclosure pursuant to this Agreement; and

 

■ Independently developed by Recipient without reference to the Confidential
Information of Disclosure or known through a party other than Disclosure, which
party has no duty of confidentiality to Disclosure, as demonstrated by written
record.



 

{**REDACTED**}



 7

  



 

Purchase Agreement | Sale of Hemp Flower

 



 

·Non-Circumvention. Both parties agree that neither party shall circumvent the
other party with regards to any third- party or relationship facilitated,
introduced or otherwise as a result of disclosure of Confidential Information
from one party to the other party. All Information is considered highly
sensitive and strictly confidential. Accordingly, the parties will maintain such
Information in the utmost confidence. The parties will not use or exploit the
Information for any purpose other than evaluating the desirability of the
potential products and/or services.



 



 

mThe parties will limit disclosure and transfer of Information to each party’s
employees, directors, officers, agents and representatives (“Representatives”)
that have a legitimate need to review the Information in evaluating utilization
of the products and/or services.

 

mThe parties and their officers and directors, separately and individually, will
not make any effort to circumvent the terms of this Agreement in an attempt to
gain the benefits or considerations granted to it under the Agreement by taking
any actions to indirectly gain the benefits of the Confidential Information,
including but not limited to contracting directly with any client, provider or
vendor of the other party which Disclosing Party has identified as having access
to the Confidential Information.



 



 

·Damages. The parties recognize violation of this Agreement could cause
irreparable harm and significant injury, the amount of which may be extremely
difficult to estimate, thus, making any remedy at law or in damages inadequate.
Therefore, the parties agree that the injured party shall have the right to
apply to any court of competent jurisdiction for an order restraining any breach
or threatened breach of this Agreement and for any other relief the injured
party deems appropriate. This right shall be in addition to any other remedy
available to the injured party in law or equity. In addition, said injured party
will be entitled, without the requirement of posting a bond or other security,
to equitable relief, including injunctive relief and specific performance.

 

 

 

 

·Liquidated Damages. In case of circumvention, the Parties agree and guarantee
that they will pay a legal monetary penalty that is equal to no less than three
(3) times the fee the circumvented Party should have realized in such
transactions, by the person(s) or entity(ies) engaged on the circumvention for
each occurrence.

 

 

 

 

·No Employee Solicitation. During the term of this Agreement and for a period of
two (2) years thereafter, either directly or indirectly, on its own behalf or in
the service of or on behalf of others, neither party shall divert, solicit or
hire away, or attempt to divert, solicit or hire away to any person, concern or
entity, any person employed by either party, whether or not such employee is a
part or full-time, temporary or permanent employee and whether or not such
employment is pursuant to a written agreement, for a determined period, or at
will.

 

 

 

 

·Non-Disparagement. Both Parties agree to not disparage the other Party in any
event whatsoever whether in oral or written communication.

 

 

 

 

·Ownership of Accounts. Accounts, customers, clients, suppliers, vendors,
manufacturers, and distributors brought to this tolling agreement by either
Party will be identified for all intents and purposes as accounts, customers,
clients, suppliers, vendors, manufacturers, and distributors, of the Party who
introduced that entity to this tolling agreement.



 

{**REDACTED**}



 8

  



 

Purchase Agreement | Sale of Hemp Flower

 



 

·Competitive Products and Services. Each party acknowledges that the other party
(including certain of its affiliates) may be engaged in the research,
development, production, marketing, licensing and/or sale of similar services or
products as those being considered under this Agreement. Such services or
products may be competitive with those of the other party and may display the
same or similar functionality. Nothing in this Agreement shall be construed to
prevent either party from engaging independently in such activities, provided it
does not utilize the Information of the other party in order to do so.

 

 

 

 

·Force Majeure. If any Party is prevented from complying, either totally or in
part, with any of the terms or provisions of this Agreement, by reason of force
majeure, including, but not limited to fire, flood, earthquake, explosion,
storm, strike, lockout or other labor trouble, riot, war, rebellion, accidents,
acts of God and/or any other cause or externally induced casualty beyond its
reasonable control, whether similar to the foregoing matters or not, then, upon
written notice by the Party liable to perform to the other Party, the
requirements of this Agreement or such of its provisions as may be affected, and
to the extent so affected, will be suspended during the period of such
disability; provided that the Party asserting force majeure will bear the burden
of establishing the existence of such force majeure by clear and convincing
evidence; and provided further, that the Party prevented from complying will use
its best efforts to remove such disability as quickly as commercially reasonably
possible, and will continue performance with the utmost dispatch whenever such
causes are removed, and will notify the other Party of the force majeure event
not more than five (5) working days from the time of the event. When such
circumstances arise, the Parties will discuss what, if any, modification of the
terms of this Agreement may be required in order to arrive at an equitable
solution. Both Parties agree to execute a Mutual Non Disclosure & Non-circumvent
Agreement to protect the mutual interest of both Parties. The Parties duly
acknowledge and affirm the full and legal binding effect of this Agreement and
agree to honor and abide by this agreement in its entirety.

 

 

 

 

·Amendments. This Agreement may not be amended in any way other than by writing
duly executed by all parties hereto.



 

{**REDACTED**}



 9

  



 

Purchase Agreement | Sale of Hemp Flower

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their duly authorized representatives as of the Effective Date.

 

If to (Supplier), addressed to:

Easy Street Services Company

 

Easy Street Services Company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:

06/18/2019

 

 

 

 

 

If to (Supplier), addressed to:

Singlepoint Inc. (OTC:SING)

 

Singlepoint Inc. (OTC:SING)

 

 

 

 

By:

 

 

 

Name:

Wil Ralston

 

 

Title:

CEO

 

 

Date:

06/18/2019

 

 

 

 

 

 

 

 

 

If to (Buyer), addressed to:

Elite Foundation Inc

 

Elite Foundation Inc.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

06/18/2019

 

 

 

{**REDACTED**}

 



10



 